Order entered February 12, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-01369-CV

                             IN THE INTEREST OF M.K.M., A CHILD

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-12692

                                            ORDER
        On February 7, 2019, we ordered court reporter Elizabeth Neve Griffin to file the

reporter’s record no later than March 11, 2019. Our order stated the record should be filed

without payment of fees as appellant had filed a declaration of inability to pay costs in the trial

court and nothing in the record reflected he had been ordered to pay costs. By letter filed

February 11, 2019, Ms. Griffin asks for the dates of the hearings that need to be included in the

record. She also comments that she did not have the opportunity to contest the pauper’s oath and

that she believes she is “entitled to at least have the opportunity to contest.” See TEX. R. CIV. P.

145(f)(3) (providing that reporter may move to require party filing statement of inability to pay

costs to prove inability).

        We construe the letter as a motion to modify our February 7th order, note that it appears

the final trial on October 29, 2018 is the only hearing held in this case, and rule as follows. We

ORDER Ms. Griffin to file, no later than March 11, 2019, either the reporter’s record of the
October 29th trial or written verification she filed in the trial court a contest to appellant’s

declaration of inability to pay and a statement as to the status of the contest. Any contest shall be

filed in the trial court and served on all parties, along with a notice of hearing on the contest.

Because appellant is incarcerated, the hearing on any contest shall be scheduled sufficiently in

advance to ensure appellant’s participation.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Sandra

Jackson, Presiding Judge of the 302nd Judicial District Court; Ms. Griffin; and, the parties.



                                                      /s/     KEN MOLBERG
                                                              JUSTICE